Title: From John Adams to James McHenry, 26 July 1799
From: Adams, John
To: McHenry, James



Sir
Quincy July 26th. 1799

The inclosed letter is from a very respectable Senator of our State, to a gentleman, whom you know to be as respectable as any of our best federalists. Application has been made to me by Dr. Hunt, another of our Senators and a man of the most worthy & independent character. Our North Hampton is the very reverse of its namesake in Pensylvania. It has produced some of our very best characters & has been invariably through the late revolution & ever since a modal of virtue, intelligence & patriotism. I pray you therefore to gratify the wishes of the Artillery company of North Hampton if it is possible, consistent with your established rules. The place is only about ten miles from Springfield. The pieces may be returned in two hours to Springfield in a boat down the river or in a waggon by an excellent road by Land. You may depend on the punctuality of their engagement whenever you order it.
